                Case 2:20-cv-00731-RSM Document 32 Filed 08/04/20 Page 1 of 3



 1   Peter R. Wickard, Esq. (Admitted Pro Hac Vice)                     Judge Ricardo S. Martinez
     Schuckit & Associates, P.C.
 2   4545 Northwestern Drive
     Zionsville, IN 46077
 3   Telephone: (317) 363-2400
     Facsimile: (317) 363-2257
 4
     E-Mail: pwickard@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6
     Benjamin I. VandenBerghe, Esq., WSBA #35477
 7   Christopher M. Reed, Esq., WSBA #49716
     Montgomery Purdue Blankinship & Austin PLLC
 8
     5500 Columbia Center
 9   701 Fifth Avenue
     Seattle, WA 98104-7096
10   Telephone: 206-682-7090
     Fax: 206-625-9534
11
     E-Mail: biv@mpba.com
12
              creed@mpba.com

13   Local Counsel for Defendant Trans Union, LLC

14
                           UNITED STATES DISTRICT COURT
15
                      WESTERN DISTRICT OF WASHINGTON (SEATTLE)
16

17   JAMES GRANT,                                     CASE NO. 2:20-cv-00731-RSM
            Plaintiff,
18
          vs.                                         STIPULATION AND ORDER OF
19
                                                      DISMISSAL WITH PREJUDICE AS TO
20   GREAT LAKES EDUCATIONAL LOAN                     DEFENDANT TRANS UNION, LLC
     SERVICES, INC., a Wisconsin Corporation;         ONLY
21   EQUIFAX INFORMATION SERVICES,
     LLC, a Georgia Limited Liability Company;
22   EXPERIAN INFORMATION SOLUTIONS,
     INC., an Ohio Corporation; and TRANS
23
     UNION LLC, a Delaware Limited Liability
24   Company;
               Defendants.
25
          Plaintiff James Grant (“Plaintiff”), by counsel, and Defendant Trans Union, LLC (“Trans
26
     Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
     STIPULATION AND ORDER OF DISMISSAL                            SCHUCKIT & ASSOCIATES, P.C.
                                                                      4545 NORTHWESTERN DRIVE
     WITH PREJUDICE AS TO DEFENDANT TRANS                                ZIONSVILLE, IN 46077
     UNION, LLC ONLY - 1                                             TELEPHONE: (317) 363-2400
     2:20-cv-00731-RSM                                                   FAX: (317) 363-2257
              Case 2:20-cv-00731-RSM Document 32 Filed 08/04/20 Page 2 of 3



 1   compromised and settled, and that Plaintiff’s cause against Trans Union only should be
 2
     dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
 3

 4
                                                          Respectfully submitted,

 5

 6
     Date: August 3, 2020                                 /s/ SaraEllen Hutchison (with consent)
                                                          SaraEllen Hutchison, Esq.
 7
                                                          Counsel for James Grant
 8

 9

10
     Date: August 3, 2020                                 /s/ Peter R. Wickard
                                                          Peter R. Wickard, Esq.
11                                                          (Admitted Pro Hac Vice)

12                                                        Lead Counsel for Defendant Trans Union,
                                                          LLC
13

14
                                                          Benjamin I. VandenBerghe, Esq., WSBA
15                                                        #35477
                                                          Christopher M. Reed, Esq., WSBA #49716
16
                                                          Local Counsel for Defendant Trans Union,
17
                                                          LLC
18

19

20   IT IS SO ORDERED.
21
     Dated this 4th day of August, 2020.
22

23

24

25
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
26



     STIPULATION AND ORDER OF DISMISSAL                               SCHUCKIT & ASSOCIATES, P.C.
                                                                         4545 NORTHWESTERN DRIVE
     WITH PREJUDICE AS TO DEFENDANT TRANS                                   ZIONSVILLE, IN 46077
     UNION, LLC ONLY - 2                                                TELEPHONE: (317) 363-2400
     2:20-cv-00731-RSM                                                      FAX: (317) 363-2257
              Case 2:20-cv-00731-RSM Document 32 Filed 08/04/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a copy of the foregoing has been filed electronically
 3
     on the 3rd day of August, 2020. Notice of this filing will be sent to the following parties by
 4
     operation of the Court’s electronic filing system. Parties may access this filing through the
 5
     Court’s electronic filing.
 6
     SaraEllen M. Hutchison, Esq.                     Christopher O. Murray, Esq.
 7
     saraellen@saraellenhutchison.com                 cmurray@bhfs.com
 8
          The undersigned further certifies that a true copy of the foregoing was served on the
 9
     following parties via First Class, U.S. Mail, postage prepaid, on the 3rd day of July, 2020,
10

11
     properly addressed as follows:

12   None

13

14

15
                                                 /s/ Peter R. Wickard
                                                 Peter R. Wickard, Esq.
16                                                 (Admitted Pro Hac Vice)

17                                               Lead Counsel for Defendant Trans Union, LLC
18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER OF DISMISSAL                              SCHUCKIT & ASSOCIATES, P.C.
                                                                        4545 NORTHWESTERN DRIVE
     WITH PREJUDICE AS TO DEFENDANT TRANS                                  ZIONSVILLE, IN 46077
     UNION, LLC ONLY - 3                                               TELEPHONE: (317) 363-2400
     2:20-cv-00731-RSM                                                     FAX: (317) 363-2257
